DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 17-20 have been renumbered 15-18, respectively, and are referred to as such below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 2, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maestrini (US-20060162296-A1).
Regarding claim 1, Maestrini discloses a horse boot comprising:
a shell that includes a sole (21) and an upper (22 and 27) with sidewalls extending upward from front and lateral edges of the sole (page 2, [0027]) (figure 2b), said sole having a longitudinal slot (29) and having an open rear for access to said slot;
a heel support (30) that includes a plate (31) adapted for slidable engagement with the slot in the sole (page 2, [0033], lines 1-5) (wherein the plate is capable of sliding into the longitudinal slot);
a first fastener (36) for fixing the plate to the sole at a desire length position along a longitudinal dimension of the boot (page 2, [0033], lines 1-6); and
a strap fastener (38) adapted to hold the boot on the hoof (pages 2-3, [0039]).
Regarding claim 2, Maestrini discloses a horse boot wherein said slot is an open slot in a top surface of the sole (figure 2b).
Regarding claim 16, Maestrini discloses a method of fitting a horse boot on a hoof comprising:
providing a horse boot that comprises a shell that includes a sole (21) and an upper (22 and 27) with sidewalls extending upward from front and lateral edges of the sole (page 2, [0027]) (figure 2b), said sole having a longitudinal slot (29) and having an open rear end for access to said slot; a heel support (30) that includes a plate (31) adapted for slidable engagement with the slot in the sole (page 2, [0033], lines 1-5) (wherein the plate is capable of sliding into the longitudinal slot); a first fastener (36) for fixing the plate to the sole at a desired length position along a longitudinal dimension of the boot 
spreading open the sidewalls of the upper (page 2, [0038], lines 1-4);
slipping the horse boot onto the hoof through said open rear end of the sole (page 2, [0038], lines 1-4); 
fixing the plate to the sole at a desire length position along a longitudinal dimension of the bot using said first fastener; and
fastening the boot on the hoof with said strap fastener (pages 2-3, [0039]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (US-20060162296-A1) in view of Jaeger et al (DE-102005051707-A1).
Regarding claim 3, Maestrini discloses a horse boot wherein said heel support comprises a back plate (32) and a heel cradle (33) (page 2, [0024], lines 3-7). Maestrini does not disclose that the heel 
Jaeger et al teaches (figure 4) a heel support wherein a heel cradle (1) is slidably coupled for vertical adjustment of the cradle and includes a fastener (19) for fixing the cradle at a desired height (page 2, [0008], lines 132-133; page 10, [0024], lines 381-386).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini with a height-adjustable heel cradle as disclosed by Jaeger et al for the benefit of adapting the heel cradle to different anatomical conditions (Jaeger et al: page 2, [008], lines 132-133). 
Maestrini as modified above in view of Jaeger et al does not teach that the heel cradle is slidably coupled to the back plate and that the second fastener fixes the cradle to the back plate; however, it would have been an obvious matter of design choice to have the heel cradle be slidably to the back plate, since applicant has not disclosed that the cradle being slidably coupled to the back plate for the vertical adjustment of the cradle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the slidable retaining plates located on the sides of a horse boot as disclosed by Jaeger et al.
Regarding claim 4, Maestrini as modified above in view of Jaeger et al teaches a horse boot wherein said strap fastener (Maestrini: 38) extends forward from said cradle (Maestrini: 33) (figure 3). 
Regarding claim 17, Maestrini discloses a horse boot wherein said heel support comprises a back plate (32) and a heel cradle (33) (page 2, [0024], lines 3-7). Maestrini does not disclose that the heel cradle is slidably coupled to the back plate for vertical adjustment of the heel cradle, and a second fastener for fixing the cradle to the back plate at a desired height position; and wherein the method further comprises the steps of:

fixing the heel cradle to the back plate at said desire height position using the second fastener
Jaeger et al teaches (figure 4) a heel support wherein a heel cradle (1) is slidably coupled for vertical adjustment of the cradle and includes a fastener (19) for fixing the heel cradle at a desired height (page 2, [0008], lines 132-133; page 10, [0024], lines 381-386); and the steps of sliding the heel cradle to a desire height position and fixing the heel cradle at said desired height position using the fastener (page 10, [0024], lines 381-386).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini with a height-adjustable heel cradle as disclosed by Jaeger et al for the benefit of adapting the heel cradle to different anatomical conditions (Jaeger et al: page 2, [008], lines 132-133).
Maestrini as modified above in view of Jaeger et al does not teach that the heel cradle is slidably coupled to the back plate and that the second fastener fixes the cradle to the back plate; however, it would have been an obvious matter of design choice to have the heel cradle be slidably to the back plate, since applicant has not disclosed that the cradle being slidably coupled to the back plate for the vertical adjustment of the cradle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the slidable retaining plates located on the sides of a horse boot as disclosed by Jaeger et al.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (US-20060162296-A1) in view of Jaeger et al and further in view of Lander (US-20110000173-A1).
Regarding claim 5, Maestrini as modified above in view of Jaeger et al does not teach that the strap fastener includes two straps attached to a front portion of the shell.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini as modified above in view of Jaeger et al with the two straps attached to a front portion of the shell as disclosed by Lander for the benefit of securely restraining a hoof in the hoof boot (Lander: page 6, [0089], lines 19-22).
Regarding claim 6, Maestrini as modified above in view of Jaeger et al and Lander teaches a horse boot wherein two straps are attached to the front portion of a shell (Lander: 140). Lander does not disclose that the two straps are attached to the front portion of the shell by means of buckles.
Maestrini teaches the use of a buckle (39) to secure a strap (pages 2-3, [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini as modified above in view of Jaeger et al and Lander with the buckle to secure a strap as disclosed by Maestrini, such that the two straps are attached to the front portion of the shell by means of buckles, for the benefit of non-permanently securing the straps with an aperture commonly used in the art, thus allowing the straps to remain secure while the boot is in use while also allowing a horse’s hoof to easily be removed from the boot when it is not in use. 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (US-20060162296-A1) in view of Nylund (US-20150238344-A1).
claim 7, Maestrini does not disclose that said heel support includes forward projecting bands fastened to a rear portion of the shell, thereby defining bulb retaining openings. 
Nylund teaches a horse boot wherein a heel support (12’) includes forward projecting bands (23 and 24) fastened to a rear portion of the shell (13) (figure 3), thereby defining bulb retaining openings (page 5, [0085]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini with the bands projecting forward from a heel support and fastened to a rear portion of the shell as disclosed by Nylund for the benefit of supporting the ligaments of hooves (Nylund: abstract).
Regarding claim 8, Maestrini as modified above in view of Nylund teaches that the strap comprises a strap wrapped around a front portion of the hoof (Nylund: 26 and 27) and attached to each of said bands of the heel support (Nylund: figures 9-11).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (US-20060162296-A1) in view of Weissenborn et al (DE-102016011019-A1) (see attached translation for page and line references).
Regarding claim 9, Maestrini does not disclose that the slot is a closed slot in the sole.
Weissenborn et al teaches a horse boot wherein a slot in the sole is a closed slot (page 35, [0072], lines 1436-1437) (see annotated figure 1d below). 

    PNG
    media_image1.png
    316
    412
    media_image1.png
    Greyscale

(Annotated figure 1d)
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini with the closed slot as disclosed by Weissenborn et al for the benefit of strengthening the attachment of the heel support to the sole by providing surfaces both above and below the plate that can withstand the plates forces.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (US-20060162296-A1) in view of Weissenborn et al (DE-102016011019-A1) and further in view of Jaeger et al (DE-102005051707-A1).
Regarding claim 10, Maestrini as modified above in view of Weissenborn et al discloses a horse boot wherein said heel support comprises a back plate (Maestrini: 32) and a heel cradle (Maestrini: 33) (Maestrini: page 2, [0024], lines 3-7). Maestrini as modified above does not disclose that the heel cradle is slidably coupled to the back plate for vertical adjustment of the cradle, and a second fastener for fixing the cradle to the back plate at a desired height position.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini in view of Weissenborn et al with a height-adjustable heel cradle as disclosed by Jaeger et al for the benefit of adapting the heel cradle to different anatomical conditions (Jaeger et al: page 2, [008], lines 132-133). 
Maestrini as modified above in view of Weissenborn et al and Jaeger et al does not teach that the heel cradle is slidably coupled to the back plate and that the second fastener fixes the cradle to the back plate; however, it would have been an obvious matter of design choice to have the heel cradle be slidably to the back plate, since applicant has not disclosed that the cradle being slidably coupled to the back plate for the vertical adjustment of the cradle solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the slidable retaining plates located on the sides of a horse boot as disclosed by Jaeger et al.
Regarding claim 11, Maestrini as modified above in view of Weissenborn et al and Jaeger et al teaches a horse boot wherein said strap fastener (Maestrini: 38) extends forward from said cradle (Maestrini: 33) (figure 3).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (US-20060162296-A1) in view of Weissenborn et al (DE-102016011019-A1) and Jaeger et al (DE-102005051707-A1) and further in view of Lander (US-20110000173-A1).
claim 12, Maestrini as modified above in view of Weissenborn et al and Jaeger et al does not teach that the strap fastener includes two straps attached to a front portion of the shell.
Lander teaches (figures 26-29) a strap fastener extending forward from a heel cradle (30), wherein the strap fastener includes two straps (140) attached to a front portion of the shell (page 5, [0086], lines 1-6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini as modified above in view of Weissenborn et al and Jaeger et al with the two straps attached to a front portion of the shell as disclosed by Lander for the benefit of securely restraining a hoof in the hoof boot (Lander: page 6, [0089], lines 19-22).
Regarding claim 13, Maestrini as modified above in view of Weissenborn et al, Jaeger et al, and Lander teaches a horse boot wherein two straps are attached to the front portion of a shell (Lander: 140). Lander does not disclose that the two straps are attached to the front portion of the shell by means of buckles.
Maestrini teaches the use of a buckle (39) to secure a strap (pages 2-3, [0039]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini as modified above in view of Weissenborn et al, Jaeger et al, and Lander with the buckle to secure a strap as disclosed by Maestrini, such that the two straps are attached to the front portion of the shell by means of buckles, for the benefit of non-permanently securing the straps with an aperture commonly used in the art, thus allowing the straps to remain secure while the boot is in use while also allowing a horse’s hoof to easily be removed from the boot when it is not in use.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (US-20060162296-A1) in view of Weissenborn et al (DE-102016011019-A1) and further in view of Nylund (US-20150238344-A1).
Regarding claim 14, Maestrini et al as modified above in view of Weissenborn et al does not teach that the heel support includes forward projecting bands fastened to a rear portion of the shell, thereby defining bulb retaining openings.
Nylund teaches a horse boot wherein a heel support (12’) includes forward projecting bands (23 and 24) fastened to a rear portion of the shell (13) (figure 3), thereby defining bulb retaining openings (page 5, [0085]).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini as modified above in view of Weissenborn et al with the bands projecting forward from a heel support and fastened to a rear portion of the shell as disclosed by Nylund for the benefit of supporting the ligaments of hooves (Nylund: abstract).
Regarding claim 15, Maestrini as modified above in view of Nylund teaches that the strap comprises a strap wrapped around a front portion of the hoof (Nylund: 26 and 27) and attached to each of said bands of the heel support (Nylund: figures 9-11).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Maestrini (US-20060162296-A1) in view of Jaeger et al (DE-102005051707-A1) and further in view of Nylund (US-20150238344-A1).
claim 18, Maestrini as modified above in view of Jaeger et al does not teach that the heel support includes forward projecting bands fastened to a rear potion of the shell, thereby defining bulb retaining openings, and said strap fastener comprises a strap wrapped around a front portion of the hoof and attached to each of said bands of the heel support. 
Nylund teaches a horse boot wherein a heel support (12’) includes forward projecting bands (23 and 24) fastened to a rear portion of the shell (13) (figure 3), thereby defining bulb retaining openings (page 5, [0085]), and that the strap fastener comprises a strap wrapped around a front portion of the hoof (Nylund: 26 and 27) and attached to each of said bands of the heel support (Nylund: figures 9-11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Maestrini as modified above in view of Jaeger et al with the bands projecting forward from a heel support and fastened to a rear portion of the shell, and a strap wrapped around a front portion of the hoof and attached to each of said bands of the heel support, as disclosed by Nylund for the benefit of supporting the ligaments of hooves (Nylund: abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Gonzales et al: WO-2015158935-A1, Emery: US-20120005995-A1, and Ruetenik: US-20090032270-A1.
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        




/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644